Citation Nr: 0921507	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to a compensable disability rating for 
service-connected erectile dysfunction.  

5.  Entitlement to a compensable disability rating for 
service-connected residual soft tissue injury of the right 
leg.

6.  Entitlement to a compensable disability rating for 
service-connected status post sprain and strain of right 
ankle.

7.  Entitlement to a compensable disability rating for 
service-connected status post sprain and strain of the left 
knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, September 2007 and June 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's case was previously before the Board in August 
2007.  The Board adjudicated several issues and remanded 
several others for further development.  The issue of 
entitlement to service connection for a bilateral hip 
disorder is one of the issues that was remanded.

The RO granted service connection for separate right and left 
hip disabilities by way of a rating decision dated in March 
2009.  Notice of the rating action was provided in April 
2009.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the Veteran 
has expressed any disagreement with the March 2009 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction at this 
time to address any downstream element associated with the 
now service-connected right and left hip disabilities.  


The issues of compensable disability ratings for erectile 
dysfunction, soft tissue injury of the right leg, sprain and 
strain of the right ankle, and sprain and strain of the left 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish a current 
hearing loss disorder.

2.  The Veteran does not suffer from joint/muscle pain as a 
chronic disability separate from already service-connected 
disorders.  


CONCLUSIONS OF LAW

1. The veteran does not have a hearing loss disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Joint pain, to include as a disability due to undiagnosed 
illness, was not incurred in or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 1117, 1154 (West 2002 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2008).

3.  Muscle pain, to include as a disability due to 
undiagnosed illness, was not incurred or aggravated as a 
result of military service.  38 U.S.C.A. §§ 1110, 1117, 1154; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Evidence of record shows that the veteran was awarded a 
Combat Action Ribbon and Presidential Unit Citation for his 
service in Iraq during his period of service.  Those 
decorations/citations are evidence of his participation in 
combat.  In that case, if an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

I.  Hearing Loss

The Veteran is seeking entitlement to service connection for 
hearing loss.  For the purposes of applying the law 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran served as an amphibious assault vehicle crewman 
during service.  He also participated in combat from March to 
May 2003.  

The Veteran's entrance physical examination contains the 
results of an audiogram done in January 2001.  The Veteran 
had an average decibel loss of 2 in each for the frequencies 
from 500 to 4,000 Hertz.  The Veteran had another audiogram 
in November 2003.  He had an average decibel hearing loss of 
6 in the right ear and 10 in the left ear.  In August 2004 he 
had a hearing conservation audiogram.  He now had an average 
decibel loss of 7 in the right ear and 17 in the left.  

The Veteran was afforded a VA audiology examination in July 
2005.  He complained of difficulty in hearing his wife, the 
television or the radio.  He gave no history of pre- or post-
service noise exposure.  He did not complain of tinnitus.  
Audiometric testing revealed puretone thresholds of 15, 20, 
35, 20, and 30 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 25, 30, 20, 20, and 30 in the 
left ear for the same frequencies.  The average decibel loss 
in the right ear was 24 and in the left ear it was 25.  The 
Veteran had a speech recognition score of 96 percent in each 
ear.  The examiner said that the Veteran's hearing was within 
normal limits with a mild sensorineural loss at several 
levels.  The examiner added that the loss was more likely 
than not related to the Veteran's military service; however, 
without review of previous audiograms, this could not be 
definitely held.

The Veteran testified in regard to his hearing loss in 
February 2007.  He related how he had to look at individuals 
as they spoke to assist him in knowing what they were saying.  
He also related that it was much more difficult hearing with 
background noises.

The Board remanded the Veteran's case for another audiology 
examination in August 2007.  The Veteran was examined in 
February 2008.  Audiometric testing revealed puretone 
thresholds of 10, 15, 15, 15, and 15 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 10, 
15, 5, 15, and 15 in the left ear for the same frequencies.  
The average decibel loss in the right ear was 14 and in the 
left ear it was 12.  The Veteran had a speech recognition 
score of 96 percent in each ear.

The Board notes the VA examiner reported an average decibel 
loss for only four of the tested frequencies rather than the 
five required in cases involving service connection.  
However, the error is of no matter in this case at the 
decibel levels are far below those required to establish a 
hearing loss for VA purposes.  

Exposure to noise from the firing of weapons can be conceded 
in this case given the Veteran's combat service.  However, 
despite the concession of the noise exposure, it does not 
serve to establish that he had a hearing loss in service, nor 
does it provide evidence of a current disability and a nexus 
between a current disability and the Veteran's noise exposure 
in service.

The Veteran provided no evidence of a current hearing loss 
disability, other than his own allegations.  He has not 
identified any source of treatment or evaluation in the years 
since his military service.  The evidence does not support a 
finding that a hearing loss disability was manifest to a 
compensable degree within one year of the Veteran's discharge 
from service.

The Veteran has not submitted any evidence in support of his 
claim other than his own statements that he currently has a 
hearing loss and that he believes the hearing loss is 
directly related to noise exposure during service.  The Board 
notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The Veteran is 
competent to say he has difficulty in hearing.  He is not 
competent to establish that he has a hearing loss that would 
satisfy the requirements of 38 C.F.R. § 3.385 or relate any 
hearing loss that may be present to any etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau, supra.  The 
benefit claimed in this case requires the presence of a 
hearing loss disability that satisfies the criteria found at 
38 C.F.R. § 3.385.  The Board concludes that the Veteran does 
not have a current hearing loss disability.  Without any 
current clinical evidence confirming the presence of hearing 
loss disorder service connection must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).


II.  Joint and Muscle Pain

In regard to undiagnosed illness claims, service connection 
may be granted on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
(IBS)) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317); (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2008).  

In addition, there must be objective indications of chronic 
disability that include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
which may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuro-psychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The presumptive period for Gulf War veterans was extended to 
2011 by way of a change to the regulations in December 2006.  
See 71 Fed. Reg. 75, 669-75,672 (Dec. 18, 2006).  The 
Veteran's service in Iraq is qualifying service for the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(d) (2008).

The Veteran was originally denied service connection for 
joint pain and muscle pain, to include as due to an 
undiagnosed illness.  The denial was based on his service 
treatment records (STRs) not showing evidence of complaints 
or treatment for the respective disorders.

The Veteran testified regarding his joint and muscle pain in 
February 2007.  He said that his biggest problems were with 
his back, hips, and right leg.  (Transcript p. 34).  However, 
the Veteran also testified that he had pain in his body from 
the chest down "24/7".  (Transcript p. 14).  The Board 
notes that the Veteran is now service-connected for 
disabilities involving his back, both hips, and right leg.

The Veteran was afforded a VA general medical examination in 
June 2005.  The examiner noted that the Veteran complained of 
joint/muscle aches; however, his complaints were not explored 
at that time.  The examiner referred the reader to the 
Veteran's orthopedic examination.  The orthopedic examination 
report reviewed the Veteran's spine, hips and left leg but 
did not address overall complaints of joint and muscle pain.  
The Veteran was noted to have muscle strength and range of 
motion of both lower extremities within functional limits.  
There was no sensory or motor deficit in either lower 
extremity.  

The neurology examiner reported that the Veteran complained 
of neck pain.  There was no numbness or weakness in the upper 
extremities.  The examiner also said that the Veteran had 
mild vibration sense impairment in all four extremities.  The 
examiner added an addendum to the report wherein he said that 
vibration sense loss might be expected as a result of large 
fiber neuropathy.  He said that the Veteran's nerve 
conduction velocity (NCV) studies were normal and this 
indicated an absence of a large fiber neuropathy.  The 
examiner said that there were subjective complaints and 
findings without objective evidence of neurologic disease.

The Veteran's case was remanded for a new examination to 
assess his joint and muscle pain complaints.  The Veteran was 
afforded a VA examination in February 2008.  The examination 
focused on the Veteran's complaints relating to his hips and 
both lower extremities.  Specific impairments of both hips, 
the left knee, the right ankle, and right leg were identified 
by the examiner.  The Veteran was granted service connection 
for the hips, left knee, right ankle, and right leg disorders 
in June 2008.  No generalized disorder involving joints or 
muscles was identified or noted.  

The Veteran was afforded a VA examination to assess his joint 
and muscle ache complaints in April 2008.  The Veteran 
provided a history of back pain, as well as hip and leg pain.  
The examiner reviewed the Veteran's STRs and history of 
injuries to his back and legs.  The examiner provided a 
thorough physical examination and concluded that there was no 
evidence of an undiagnosed muscular or joint disorder.  The 
impression was muscular tightness in the low back, buttocks, 
epitrochlear regions, and lateral thighs.  He recommended 
stretching exercises.  The examiner further stated that the 
areas of discomfort did not seem to be currently disabling.

The examiner provided an addendum to his report in September 
2008.  He stated that the muscular tightness was not 
disabling and would not be disabling.  It was more nearly 
attributable to chronic deconditioning than to any injury 
that occurred during service.  He said the condition should 
respond quite well to stretching exercises.  It was not 
expected that this "very minor" muscle tightness would 
become the basis for or develop into any chronic disabling 
problem.  He stated that his opinion was based on the 
examination and review of the medical evidence of record, to 
include the Veteran's STRs.

The evidence of record does not support a finding of a 
current joint or muscle disability outside of those several 
disorders that are already service-connected.  This includes 
back, bilateral hip, left knee, right leg, and right ankle 
disorders that are service-connected.  The VA examiners have 
found no evidence of the existence of a current chronic joint 
or muscle disorder, or at any time during the pendency of 
this appeal.  The most recent VA examination report described 
the Veteran's complaints as involving muscle tightness that 
could be relieved by stretching exercises.  The examiner 
further stated that the condition was not chronic and was not 
disabling.  

The Veteran has not provided any additional evidence, 
especially medical evidence, in support of his claim.  The 
only other evidence of record in support of his claim are his 
lay statements.  The Veteran is capable of providing evidence 
of his experiencing joint and muscle pains.  However, he is 
not competent to provide a diagnosis or to determine if his 
complaints constitute a chronic medical condition.  See 
Espiritu; see also 38 C.F.R. § 3.317(a)(2).

The medical evidence does not support a finding of a current 
disability as defined by 38 C.F.R. §§ 3.30, 3.304.  See 
Rabideau, Brammer.  Further, the medical reports are devoid 
of any "objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a).  Therefore, the Board 
finds that the Veteran has not satisfied the conditions 
necessary to show that he has a current joint or muscle 
disability or that he developed a chronic disability while 
serving in Southwest Asia or that he has a joint or muscle 
disability that is manifest to a degree of 10 percent or 
more.  Thus, his claim for service connection for joint pains 
and muscle pains is denied.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, even 
conceding that the Veteran experienced, or experiences, some 
joint and/or muscle pains, the condition has not been 
identified as a disorder separate from already service-
connected disabilities.  Further, the condition has not been 
identified as a chronic disability based on an undiagnosed 
illness.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the Veteran submitted his claim in April 
2005.  By letter dated in May 2005, the RO advised the 
Veteran of the evidence required to substantiate his claim 
for service connection.  The letter also advised the Veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  

The Veteran's claim was adjudicated in August 2005.  He was 
denied service connection for the service connection issues 
listed on appeal in this case.  He expressed disagreement 
with the denial in December 2005.  He was issued a statement 
of the case (SOC) in April 2006.  The letter of transmittal 
provided the notice required by Dingess.  

The Board remanded the Veteran's claim for additional 
development in August 2007.  The AMC wrote to the Veteran in 
October 2007.  He was again advised of the evidence required 
to substantiate his claim.  The letter provided additional 
notice of the Dingess elements pertaining to how ratings and 
effective dates are determined.  He was asked to identify 
items of evidence that could support his claim.  

The AMC again wrote to the Veteran in January 2008.  He was 
informed he would be scheduled for VA examinations.  He was 
also advised of the evidence of record and asked for evidence 
to support his claim.

The Board finds that the Veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The Veteran noted that all of his treatment was recorded in 
his service medical records and his claim was filed on his 
day of release from active duty.  He did not respond to the 
AMC letters of October 2007 and January 2008.  There is no 
evidence of prejudice to the Veteran based on any notice 
deficiency and he has not alleged any prejudice.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims folder contains the Veteran's 
STRs, VA examination reports, VA treatment records, a 
transcript of hearing testimony from February 2007, and 
statements from the Veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for muscle pain, to include 
as due to an undiagnosed illness is denied.


REMAND

As noted in the Introduction, the Veteran's case was 
previously before the Board in August 2007.  The Board 
granted service connection for, inter alia, erectile 
dysfunction at that time.  The AMC issued a rating decision 
to implement the Board's action in September 2007.  The 
Veteran was assigned a noncompensable disability rating for 
his erectile dysfunction.

The AMC conducted additional development.  The additional 
evidence resulted in the AMC granting service connection for 
soft tissue injury of the right leg, sprain and strain of the 
right ankle, and sprain and strain of the left knee by way of 
a rating decision dated in June 2008.  The Veteran was 
assigned a noncompensable disability rating for each of those 
respective disabilities.

The Veteran submitted a statement in July 2008.  He stated 
that he disagreed with each "0%" [noncompensable] 
disability rating for his disabilities.  This statement 
clearly represents a notice of disagreement (NOD) with the 
downstream element of the disability rating assigned for 
erectile dysfunction, soft tissue injury of the right leg, 
sprain and strain of the right ankle, and sprain and strain 
of the left knee.  The NOD is timely as to the September 2007 
rating decision as well as the rating decision of June 2008.  
38 C.F.R. §§ 20.201, 20.302 (2008).  

There is no evidence in the record that any action was taken 
in regard to this NOD.  The Veteran must therefore be issued 
a SOC in response to his timely NOD.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC must be issued on the issues 
involving erectile dysfunction, soft tissue injury of the 
right leg, sprain and strain of the right ankle, and sprain 
and strain of the left knee unless the Veteran's claim is 
resolved in some manner, such as by a decision review officer 
(DRO) review or a complete grant of benefits sought, or the 
claim is withdrawn.

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a decision denying 
the benefit sought, and a timely substantive appeal after 
issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return the 
issues to the Board only if the Veteran perfects his appeal 
in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
to the Veteran addressing the issues of 
entitlement to higher ratings for 
erectile dysfunction, soft tissue injury 
of the right leg, sprain and strain of 
the right ankle, and sprain and strain of 
the left knee unless his claim is 
resolved in some manner.  The Veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, if and only 
if the appeal is timely perfected, the 
issues should be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


